      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Theodore Leland Harrington,
                                                                                    Decision and Order
                                              Plaintiff,
                                                                                       18-CV-979 HBS
                      v.                                                                  (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 7, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 10,

      15.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that he was not entitled to Disability Insurance Benefits under Title II of the

      Social Security Act. The Court has deemed the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as

      “‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir.

1999).

         The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id. “The substantial evidence standard

means once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and

citations omitted).

         For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

         Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

                                                    2
work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

         Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

         To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

         (1) whether the plaintiff is currently working;

         (2) whether the plaintiff suffers from a severe impairment;

         (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

         (4) whether the impairment prevents the plaintiff from continuing past relevant
         work; and

         (5) whether the impairment prevents the plaintiff from continuing past relevant
         work; and whether the impairment prevents the plaintiff from doing any kind of
         work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However,

the ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir.

1972).



                                                    3
        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the

physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

        Plaintiff here challenges the ALJ’s determination of an RFC that allows for sedentary work

with conditions, including the condition that plaintiff should not stay in one position for more than

about 30 to 60 minutes at a time. [441.] The ALJ found that plaintiff had the following severe

impairments: inter-vertebral disc displacement of the lumbar and thoracic spines without

myelopathy but with spondylosis, radiculopathy, lumbago, sciatica, neuritis, cervicalgia, and

radiculitis; and obesity. [439.] After reviewing the records of plaintiff’s treatment providers, the ALJ

generally gave significant weight to three treating physicians and an additional treatment provider

because they consistently opined that plaintiff could perform sedentary functions; had generally

good strength and could ambulate without an assistive device; and needed to avoid repetitive

motions and staying in one position for about one or two hours at a time. [446.] The ALJ gave little

weight to plaintiff’s treatment providers only on two issues: opinions on ultimate disability status;

and recommendations that plaintiff be allowed to change positions as needed, which the ALJ viewed

as contradictory to the assessments noted above and to medical records that did not note any

distress from plaintiff during clinical visits. [446.] The latter characterization of lack of distress is

the focus of plaintiff’s motion:

                 A thorough review of the record clearly denotes that these contentions are
        nothing more than gross mischaracterizations of the record. Here, the ALJ seems to
        think that because examinations failed to specifically note Plaintiff was in distress,
        that Dr. Bagnall’s and Dr. Sterman’s opinions are only entitled to “little weight” and
        “partial weight” respectively. (Tr. 441–442). The record clearly indicates that
        Plaintiff was “uncomfortable” and in “moderate discomfort” on countless occasions
                                                   4
          throughout treatment with his providers. (See Tr. 782-783, 788, 793, 799, 817, 254,
          259, 268, 277, 281, 1036). Furthermore, Plaintiff’s pain levels were often noted to be
          9-10/10. (See Tr. 781, 797, 815, 217, 242, 267, 276, 1030, 1022, 1018, 1003, 997, 991,
          291, 360, 1186). Therefore, while it was not explicitly noted by examiners that
          Plaintiff was in “distress,” their examination notes clearly indicate that Plaintiff was
          in absolute noteworthy pain and discomfort. Additionally, as for the remaining
          portions of the ALJ’s reasoning, the ALJ offers no insight or explanation as to how
          the factors of Plaintiff not using a cane and having extremity strength are substantial
          enough reasons to justify discounting of the vital opinions of Dr. Sterman. (Tr. 442).

(Dkt. No. 10-1 at 35–36; see also Dkt. No. 16 at 2.) The Commissioner counters that plaintiff is

advocating for more restrictive work conditions than his own treatment providers suggested:

                   Preliminarily, although Plaintiff makes a single reference to the opinions of
          Drs. Huckler1 and Capicotto in his argument, he does not elaborate any argument
          concerning the ALJ’s evaluation of these opinions (Doc. 10-1 at 32–39). Instead,
          Plaintiff’s argument focuses exclusively on the ALJ’s rejection of Dr. Bagnall’s
          August 2010 opinion that he required permission to change position as needed and
          Dr. Sterman’s post-DLI opinion that he could not stand, sit, or walk for more than
          10 minutes without changing positions or lying down (Doc. 10-1 at 35; Tr. 288, 343).
          Accordingly, Plaintiff has abandoned any argument challenging the ALJ’s
          consideration of Drs. Huckler and Capicotto’s opinions in formulating the physical
          RFC finding. See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (holding that
          issues not sufficiently argued in the briefs are considered waived and normally will
          not be addressed on appeal).

                   The ALJ considered and articulated good reasons for assigning little weight
          to Dr. Bagnall’s August 2010 opinion that Plaintiff would require permission to
          change positions as needed and assigning partial weight to Dr. Sterman’s post-DLI
          opinion that Plaintiff could not stand, sit, or walk more than 10 minutes without
          changing position (Tr. 441–42). See 20 C.F.R. § 404.1527(c). Specifically, the ALJ
          considered that Dr. Bagnall’s opinion as to Plaintiff’s need to change positions was
          inconsistent with Plaintiff’s often noted lack of distress on physical exam (Tr. 441).
          The ALJ added that Plaintiff’s pain was fully accommodated by providing him with
          the ability to change positions after 30 minutes of sitting, standing, or walking (Tr.
          441).

                  In support of her assessment of the weight due Dr. Sterman’s opinion, the
          ALJ explained that Dr. Sterman’s August 2011 opinion as to Plaintiff’s ability to
          stand, sit, and walk was generally inconsistent with the objective medical evidence
          often showing a lack of distress, good extremity strength, and the ability to ambulate
          without an assistive device (Tr. 442). The ALJ further noted that Dr. Sterman’s
          opinion was inconsistent other medical opinion evidence (Tr. 442). Substantial

1
    Reprinted verbatim; the physician’s correct name is Cameron Huckell, M.D.
                                                      5
       evidence supports the ALJ’s rationale for assigning limited weight to the opinions
       Drs. Bagnall and Sterman provided.

                The ALJ considered that Dr. Bagnall’s opinion that Plaintiff would require
       permission to change positions as needed and Dr. Sterman’s opinion that Plaintiff
       could not stand, sit, or walk more than 10 minutes was inconsistent with Plaintiff’s
       physical exam findings (Tr. 441–42). See 20 C.F.R. § 404.1527(c)(4) (explaining that
       more weight will be assigned medical source opinions that are not inconsistent with
       other evidence of record). As discussed above, Plaintiff had some positive findings
       on physical exam, but also often showed a lack of distress, good muscle strength, and
       the ability to ambulate without an assistive device (Tr. 218, 287, 291–92, 313, 331–
       32, 336–37, 340–42, 371, 382–83, 782–83, 788–89, 793–94, 799–800, 817–18, 822–
       23, 832, 837, 846–47, 850, 855–56, 994, 1000, 1005–06, 1010–11, 1015, 1020–21,
       1023–24, 1031–32, 1036–49). Further, the ALJ reasonably accommodated Plaintiff’s
       pain symptoms by limiting him to standing or walking and sitting at most 30 minutes
       at a time (Tr. 436), and Plaintiff has not demonstrated that the evidence compelled
       greater limitations than those included in the RFC finding.

                Additionally, the ALJ explained that other medical opinions of record did not
       support the extreme limitations Dr. Sterman opined (Tr. 442). Although Dr.
       Sterman limited Plaintiff to sitting, standing, and walking no more than 10 minutes,
       Plaintiff’s treating doctors opined that Plaintiff was far less limited. In April 2010,
       Dr. Capicotto opined that Plaintiff could return to work but should not be forced to
       sit or stand longer than 55 minutes continuously (Tr. 279). In June 2010, Dr.
       Huckell opined that Plaintiff could perform sedentary-to-light duty work but should
       avoid sitting, standing, or walking more than 2 hours continuously and 8 hours total
       (Tr. 293). The ALJ reasonably assigned these opinions significant weight because the
       treating doctors had examined Plaintiff on multiple occasions and their opinions
       were generally consistent with the record (Tr. 441).

(Dkt. No. 15-1 at 16–18.)

       The Commissioner has the better argument here. On June 16, 2010, plaintiff’s treatment

provider David Joslyn, RPA-C, examined plaintiff nearly two years to the day (6/23/2008) after he

suffered a significant work-related accident. Plaintiff did report that he had constant lower back

pain that he rated at 10/10. [296.] In the same examination, however, plaintiff performed range of

motion tests that showed reduced range of motion but no inability to perform them. [297.] Joslyn

recommended that plaintiff “should avoid sitting, standing or walking for more than 2 hours at one

time” and that plaintiff “should not lift anything greater than 20 pounds.” [298.] The same result

                                                  6
occurred during a follow-up examination on July 8, 2010. [301.] Both examinations uncovered that

plaintiff was able “to walk with a normal gait and able to stand on heels and toes showing good

balance and coordination. They [sic] do not use any assistive walking device.” [301.] A clinical

examination on March 18, 2011 at a pain treatment consultant’s office led to a note that plaintiff was

maintaining activities of daily living and that “he is able to sit, stand, walk for about 20 minutes at a

time.” [317.] On August 10, 2010, Dr. Bagnall examined plaintiff. Plaintiff did complain of lower

back pain, but Dr. Bagnall was able to conduct tests of plaintiff’s range of motion that showed

limitations but an ability to complete the tests without distress. [328.] Dr. Bagnall permitted

plaintiff to return to work with lifting limited to 20 pounds; no repetitive motions or operation of

vibrating equipment; no lifting above shoulder level; permission to change position as needed; and

sedentary work only. [329.] On May 21, 2010, Dr. Jerry Tracy found that plaintiff had full or nearly

full muscle strength in all extremities and was able to perform tests of range of motion. [336.] On

August 18, 2010, Dr. Irving Sterman examined plaintiff, conducted tests of range of motion, and

found lifting and carrying restrictions slightly more restrictive than the other treatment providers:

10–15 pounds. [354.] On April 1, 2010, Dr. Capicotto examined plaintiff, completed tests for range

of motion, and found that plaintiff would be restricted to 25 pounds and “should not be forced to

sit or stand for periods of greater than 55 minutes per hour.” [284.]

        From the above clinical notes and others in the record and that the Commissioner has cited,

a pattern emerges. Nearly all of plaintiff’s treatment providers agreed that plaintiff retained some

lifting and carrying capacity in the range of 10 to 25 pounds. Some consensus existed that plaintiff

could maintain one position for at least 20 minutes and possibly up to two hours at a time, with

some dissent about plaintiff needing the ability to change positions at will. Resolving factual

discrepancies within a certain range of opinions is where the substantial-evidence rule has maximum

                                                    7
   effect. “Even where the administrative record may also adequately support contrary findings on

   particular issues, the ALJ’s factual findings must be given conclusive effect so long as they are

   supported by substantial evidence.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam)

   (internal quotation marks and citation omitted); see also Edwards v. Barnhart, 314 F.3d 964, 966 (8th

   Cir. 2003) (“We examine evidence both supporting and detracting from the decision, and we cannot

   reverse the decision merely because there exists substantial evidence supporting a different

   outcome.”) (citation omitted); Henderson v. Comm’r, No. 18-CV-00072, 2019 WL 3237343, at *5

   (W.D.N.Y. July 18, 2019) (affirming ALJ resolution of RFC where treating physician records

   supported exertional limits despite other evidence in the record). Under these circumstances, the

   Court is obligated to affirm the Commissioner’s final determination regardless of how it might have

   viewed the evidence in the first instance.

III.   CONCLUSION
           The Commissioner’s final determination was supported by substantial evidence. For the

   above reasons and for the reasons stated in the Commissioner’s briefing, the Court grants the

   Commissioner’s motion (Dkt. No. 15) and denies plaintiff’s cross-motion (Dkt. No. 10).

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                   __/s Hugh B. Scott________
                                                   Hon. Hugh B. Scott
                                                   United States Magistrate Judge
   DATED: February 26, 2020




                                                      8
